 158DECISIONSOF NATIONALLABOR RELATIONS BOARDSt.Joseph Hospital and Southwestern Council ofIndustrialWorkers,AFL-CIO.Case 28-CA-3866February 10, 1977DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, ANDWALTHEROn October 28, 1976, Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief and a brief inresponse to Respondent's exceptions. The Respon-dent also filed exceptions and a supporting brief andabrief in opposition to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as herein modified.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, St. Joseph Hospital, Albuquerque, New Mexi-co, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1.Insert the following as paragraph 2(b) andreletter the subsequent paragraphs accordingly:"(b)Withdraw from the personnel files of GilbertMoreno and Leroy Sandoval the written reprimandsof April 19, 1976, and withdraw from the personnelfile of Howard Conrad any written notation concern-ing the oral reprimand given to him by PersonnelDirector Bates on or about April 21, 1976."2.Substitute the attached notice for that of theAdministrative Law Judge.IWhile we agree with the General Counsel that the Administrative LawJudge erred in sinking the testimony of Angela Barreras, we are of theopinion that this error was not prejudicial to the General Counsel's case. TheGeneral Counsel claims that her testimony constitutes background evidenceto show Respondent'sanimus against the Union and to support itscontention that the no-solicitation rules were disparately enforced. Evenassuming that her testimony reveals union animus,it isinsufficient toestablish that the no-solicitation rules were applied and enforced in adisparate manner2We have found that Respondent's no-solicitation, no-distribution rulesare unlawful.Accordingly,we shall order that Respondent withdraw from228 NLRB No. 23the personnel files of Gilbert Moreno and Leroy Sandoval the writtenrepnmandsof April19, 1976,and withdraw from the personnel file ofHoward Conrad any written notation concerning the oral reprimand given tohim by Personnel Director Bates on or about April21, 1976.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were representedand had an opportunity to present testimony, theNational Labor Relations Board has found that weviolated the National Labor Relations Act and hasordered us to post this notice.WE WILL NOT promulgate, maintain, or enforceany rule or regulation which prohibits our em-ployees from soliciting on behalf of any labororganization on hospital premises during employ-ees'nonworking time, or from distributing inother than immediate patient care areas literatureon behalf of any labor organization in nonworkareas of our hospital during their nonworkingtime.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexerciseof the right to engage in concertedactivities for the purpose of mutual aid or protec-tion as guaranteed in Section 7 of the Act, or torefrain from any and all such activities.WE WILL withdraw from the personnel files ofGilbertMoreno and Leroy Sandoval the writtenreprimands of April 19, 1976, and withdraw fromthe personnel file of Howard Conrad any writtennotation concerning the oral reprimand given tohim on or about April 21, 1976.ST. JOSEPH HOSPITALDECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This casewas heard before me in Albuquerque, New Mexico, onAugust 24, 1976. Thecharge wasfiled on April 22, 1976, thecomplaint issued on June 4, and was amended on August 3.The amended complaint alleges that the Respondentviolated Section 8(a)(1) of the Act by maintaining anunlawful policy concerning solicitation and distribution ofmaterials by its employees, and by disparately enforcingsuch policy.The Respondent admits the promulgation of the solicita-tion and distribution rule attacked by the amended com-plaint, contends it was superseded by another rule on April15, 1976,and denies either rule was unlawful.The Respon-dent also denies the alleged disparate enforcement of therules, and contends further that the rule enunciated by the ST. JOSEPH HOSPITAL159Board inSt. John's Hospital and School of Nursing, Inc., 222NLRB 1150 (1976), to the effect that employer restrictionson solicitation and distribution in visitor access areas -public areas of the hospital where ambulatory patients andvisitors have access-are unlawful,was wrongly decidedand should not be further followed. All parties wereafforded full opportunity to appear, to introduce evidence,and to examine and cross-examine witnesses.Briefs werefiled by the General Counsel and the Respondent, and havebeen carefully considered.Upon the entire record in the case,' and from myobservation of the demeanor of the witnesses, and havingconsidered the posthearing briefs, I make the following:ST.JOSEPH HOSPITALNO SOLICITATION RULESOLICITATIONS BY EMPLO YEESBecause ofthe disruption to health care services of thehospital,no materialsshall be distributed to and nosolicitation shall be made of any hospital patient oremployee inany publicarea within the hospital premis-es.Any solicitation must be confined tonon-workandnon-publicareas and duringnon-workingtime.SOLICITATIONS BY NON-EMPLOYEESFINDINGS OF FACTI.JURISDICTIONSt.Joseph Hospital,herein called the Respondent, aNew Mexico nonprofit corporation,isengaged in theoperation of a hospital in Albuquerque, New Mexico.During the past 12 months,in the course and conduct of itsbusiness operations,Respondent received gross revenues inexcess of$250,000,and purchased and received goodsvalued in excessof $50,000 from locations directly outsidethe Stateof NewMexico.Respondent admits, and I find,that the Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondentadmits,and I find, that SouthwesternCouncil ofIndustrialWorkers, AFL-CIO, herein called theUnion, is a labor organization within the meaning ofSection2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Respondent'sRulesRegarding Distributionand Solicitation by EmployeesThe Respondent operates a 325-bed, short-term, acutecare generalhospital in Albuquerque, New Mexico, em-ploying approximately 1,240 employees. Sometime duringthe latter part of 1975, the Respondent's employeescommenced organizing activitieson behalf of the Union .2On January 31, 1975,some monthsprior to the advent ofthe Union, the Respondent posted the following notice onthe employee bulletin board:IThe General Counsel has asked that I reconsider my ruling striking thetestimony of Angela Barreras.During the investigation of the charge leadingto the issuance of the complaint herein,Barreras gave a written statement toa Board agent,which she declined to sign. Because she refused,the GeneralCounsel declined to allege in the complaint or amended complaint certainegregiousconductwhichBarrerasattributed to Avedon Montano, asupervisor formerly employed by Respondent.The General Counsel'sexplanation for having failed to allege such conduct in the complaint oramended complaint was that Barreras did not want to get involved in thisproceeding and "rather than risk the possibility of having to go to DistrictCourt in order to enforce a subpoena,the decision was made to omit" thealleged conduct from the complaint.Nevertheless,Barreras was placed undersubpenato testifyto the same alleged misconduct as "background"evidenceto show animus and to support the allegation of disparate treatment betweenpro- and antiunion sympathizers.While the complaint was amended inseveral respects on August 3 - only 3 weeks before the hearing - theRespondent had no knowledge the General Counsel would contendNon-employees may not solicit on hospital premises forany reason whatsoever.An employee handbook entitled "Let's Get Acquainted"contains a section entitled"Solicitations,"and pastedacross the paragraph under that title is a label with thewords "SEE BULLETINBOARD" typed across it. On aboutApril 15, 1976, the following memorandum was handed toall employees with their paychecks:To: All EmployeesFROM: Sister Celestia, AdministratorSUBJECT: HOSPITAL POLICY "NO SOLICITING"It seems to be necessary from time to time to call all ourpersonnel'sattention to the hospitalpolicy of nosoliciting.SOLICITATIONS BY EMPLOYEESBecause ofthe disruption to health care services of thehospital,no materialsshall be distributed to and nosolicitationsshall be made of any hospital patient oremployee in patient care areas or other working areasnor on any employee's workingtime, either the workingtime of the solicitor or the employee being solicited.Any solicitationmustbe confined to non-work areassuchas loungesand cafeteria and during non-workingtime.Montano had engaged in any conduct which might conceivably be violativeof the Act, untilBarrerasactually testified. At the beginning of the hearing,the General Counsel sought and obtained from Respondent-without anyexplanation-a stipulation that Montano had been an agent and supervisoruntilMay 1976.The fact is that Montano has not been in Respondent'semploy since May 1976.In these circumstances, I granted the Respondent'smotion to strike in its entirety Barreras'testimony on direct examination,and the issue was not further litigated.I have reconsidered the entire matter,including the General Counsel's explanation on the record and the argumentin his brief,and reaffirm my prior ruling.2Rehabilitation technician Gilbert Moreno testified he had engaged inorganizing activities for the last 8 or 9 months;mechanical maintenanceemployee LeroySandoval testified he engaged in union organizing activitiesfrom November 1975 until about May 1, 1976;Director of Personnel CharlesBates testified he first became aware of the organizing activities in August1975. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDSOLICITATIONS BYNON-EMPLOYEESNon-employees may not solicit on hospital premises forany reason whatsoever.This includes all forms of solicitation includingsellingchances, tickets, vitamins, Avon products, bread, jewel-ry, cosmetics, baseball and football pools, etc.There have been many warnings about this policy in thepast.We therefore feel that the next time an employeeviolates this policywe shall have to immediatelydischarge him or her.The record fails to disclose that this memorandum wasposted on the employee bulletin board. Despite the is-suanceof thismemorandum,the record shows that theJanuary 31, 1975, bulletin has remained posted on theemployee bulletin board until at least the time of thehearing in this matter.3Clearly, the prohibition of solicitation and distribution"in any public area within the hospital premises" as setforth in the rule posted January 31, 1975, is an unlawfulrestriction upon the Section 7 rights of employees. SeeSt.John's Hospital, supra.The Respondent contends, however,that theSt. John'scase was "wrongly decided and shouldnot be further followed."While in actual practice theRespondent does not strictly enforce that restriction, itinterprets and applies both the January 31, 1975, and April15, 1976, rules such that solicitations and distributions areprohibited in areas of the hospital where ambulatorypatients and their visitors have access, such as hallways,dayrooms, and lounges on the 3d, 4th, 5th, 8th, 9th, and10th floors? Respondent contends these areas are "patientcareareas"within the meaning of theSt.John'scase.Further, Respondent prohibits solicitation and distributionin all "workingareas" of the hospital at all times. "Workingareas," according to the Respondent, include all of theservice and ground floors except for the main hallways ineach, all of the 1st floor with the exception of the hallwaysand the lobby, all of the 2d floor with the exception of thecafeteria and hallway, and all of the 3d, 4th, 5th, 8th, 9th,and 10th floors including hallways, lobbies, employeelounges, and locker rooms on those floors. Respondentargues that solicitation and distribution are prohibited inspecificwork areas at alltimesbecause employees aresupposed to be working while they are in those locations,and they should spend their break and lunch periods innonwork areas. The following rules found in the employeehandbook, contend the Respondent, prohibit employeesfrom spending breaktime in working areas:Rest PeriodsEveryone benefits from a short break away from workand you may take a fifteen minute break for each 4hours worked. So that everyone isn't away at the sametime,your supervisor will indicate the times best for youto take these breaks and your meals. If you aren't quickat figures, you might like to know that these rest periodsequal more than 16 days a year for which you are paid.3Batestestified that the April 15, 1976, rule was in effect since that date,and that the earlier rule remainedposted on the bulletin board due to"probably carelessness "Meals and CoffeeWe have a cafeteria and vending machines for yourconvenience. You are welcome to bring food from homefor your one-half hourmeal time; in the interest ofsanitation,we request that any food be eaten in thecafeteria.Meal ticket books may be purchased to allowyou a discount on all food bought in the cafeteria.The Board has addressed itself to the contentions madeby the Respondent herein and in particular to its conten-tion the Board should apply to hospitals the rules applica-ble to retail establishments, and has set forth its positionwith respect to solicitation and distribution rules in healthcare operations in severalcases.A rule forbidding solicita-tion during nonworkingtime ispresumptively unlawful,even though limited to working areas. A rule prohibitingdistribution of literature in nonwork areas to which patientsand visitors have accessis alsopresumptively unlawful. Arule prohibiting solicitation on nonworking time in strictlypatient care areas such as patients' rooms, operating rooms,and places where patients receive treatment, as in X-rayand therapy areas "would seem justified." However,restrictions in visitor-access areas other than those involvedin patient care, such as cafeterias, lounges, and the like, areunlawful.St.John's,supra;BaylorUniversityMedicalCenter,225NLRB 771 (1976);LutheranHospital ofMilwaukee, Inc.,224 NLRB 176 (1976);Beth Israel Hospi-tal,223 NLRB 1193 (1976);St. Peter's Medical Center, 223NLRB 1022 (1976);Baptist Hospital, Inc.,223 NLRB 344(1976). Applying these principles to the instant case, I findthat the Respondent has discriminatorily maintained anoverlybroad no-solicitation, no-distribution rule thatprohibitsallsolicitation in allworking areas duringnonworking time, and that prohibits solicitation anddistribution on nonworking time in nonwork areas such asemployee lounges and locker rooms and areas to whichvisitorshave access, including hallways, lobbies, andlounges on all floors above the second floor, therebyrestraining and coercing employees in violation of Section8(a)(1) of the Act.B.TheAllegedDisparate TreatmentRehabilitation technicianGilbertMoreno, who had beenpassing out union literature since the latter partof 1975,testified that sometime in March orApril1976, he calledDirector of Personnel Bates to clarifythe writtensolicita-tion-distribution policy and to find out where he could passout literature.Moreno contends he was told that "we couldpass it out in the cafeteria"but not in the lobbies "becausethose are public."Bates testified that he did not recallMoreno asking anything except "is it permitted for me tohand out literature in the cafeteria,"to which he gave anaffirmativeanswer.Inasmuch as the answer Morenoattributes to Bates regarding prohibition against distribu-tion in lobbies is consistent with the Respondent's January31, 1975,rule in effect at that time,I creditMoreno'stestimony over that of Bates in this respect.SFloors 6 and 7 are not yet completed. ST. JOSEPH HOSPITAL161Moreno testified that on April 8, 1976, "1 was standing inthe doorway of the cafeteria handing out literature" whenWilliam Brill,Respondent's director of fire, safety, andsecurity, approached him and "he said that I wasn't to passout union literature in the hallway, to move into thecafeteria, so I stepped in." 5Brill'sversion of the incident was that, while he washaving lunch in the cafeteriasometimeinMay 1976, heobserved Moreno standing in the doorway to the cafeteriawith some papers in his hand. He testified he approachedMoreno in a friendly manner and, as the area wascongested, invited him to come inside the cafeteria. Brilldenied he took any action to prevent Moreno from passingout literature, nor that he told him it was against Respon-dent's policy. He testified he returned to the cafeteria tofinish his meal and a short time later observed that Morenohad left. He denied he either knew or asked Moreno whathe had in his hand, or that he took any action to prevent hispassing out literature.While the record does not disclose there were otherpeople in the vicinity of the cafeteria entrance so thatMoreno's presence in the doorway might have caused atraffic-blocking problem at that point, I am convinced fromthe evidence,Moreno's in particular, that he was notstanding in the hallway outside the cafeteria when theforegoing incident occurred. He denies specifically that hestood outside the cafeteria, but was instead "right under thedoor." Inasmuch as Moreno was not in fact standing in thehallway outside the cafeteria, I doubt the probability thatBrill would have told him he was not allowed to do so. Inany event, I conclude and find that the General Counselhas failed to prove by a preponderance of the evidence thatthe Respondent prevented Moreno from distributing litera-ture in the hallway adjacent to the entrance to the cafeteriaas alleged in paragraph 13 of the complaint .6Director of Personnel Bates testified that on April 19,1976, as a result of reports he had received from supervisorsthat employees Moreno and Leroy Sandoval had beensoliciting for the Union during their working time and theworking timeof the employees to whom they had spoken,he composed the following letter, a copy of which was givento both Moreno and Sandoval: 7SUBJECT: NO SOLICITATION POLICYBThecomplaint alleges BrillpreventedMoreno from distributing litera-ture on behalf of the Union"in a hallwayat a point immediately adjacent tothe public entrance to the Respondent's cafeteria... 'Moreno's testimo-ny makes it abundantly clear that he was standing in thedoorway"under thedoor" to the cafeteria and not in the hallway outside the cafeteria as alleged.6While not mentioned in his brief, at the hearing the General Counselsought to establish disparate application of the Respondent's solicitation anddistribution rule by showing the HospitalAuxiliaryhad been permitted tosell dinner tickets in the hallway outside the cafeteria,the proceeds of whichwere used to purchase hospital equipment and supplies;and that theAuxiliary had "setup booths with pamphlets on different things and set themup in the hallway of the cafeteria,such as diabetes,high blood pressure,things like this." As noted heretofore,the evidence not only fails to show thateither solicitation or distribution was prohibited in the hallway outside thecafeteria,but the testimony shows that the Auxiliary sales which took placein the hallway outside the cafeteria occurred prior to the publication of theJanuary 31, 1975, solicitation-distribution rule involved herein, and thatIt has been brought to my attention that you have beenobserved soliciting other employees in connection withunion activity on working time.So that there will be no question about this I wish torepeat the hospital policy that you are not permitted tosolicit on your working time or on any other employee'sworking time and at no time in patient care areas orother working areas.If you persist in not observing this no solicitation policy,you will be discharged.Please observe our no solicitation policy.Moreno was given his copy of the letter on April 19, by thenight supervisor. Sandoval received his from Bates on April21. Sandoval's versionof the conversation between him andBates at that time was:Iwalked into Mr. Bates' office and he told me that Ihave heard you have been observed soliciting unionduring your working time and then he handed me theletter.And I said, "Well, I don't want to argue thepoint." I told him it is a he and I said, "Other peoplehave approached me about the family. I don't talkabout the union during my working time. I don't likethem talking to me about their family policy." And hesaid, "Well, who has been talking to you about theirfamily?" And I said, "Well, Howard Conrad." And hesaid, "O.K., what I will do, I will send him a letter, too."And I said, "O.K., and I walked out. That was it and Iwent back to work.8Sandoval testified that about the middle of March 1976,while working in the engineering department located on thesixthfloor, employee Howard Conrad, who was on acofl'eebreak, had approached him. His testimony regardingthe conversation that followed was:Well, I don't know what started the whole thing, butanyway he started telling me about the union, that hehad been in the union before or something. I really can'trememberthat good, that it is not worth it, it is no good,you shouldn't be joining the union. And then he cameout with this president deal, that I wanted to becomepresident of the union or something. I told him,"Howard, do me a favor. Please don't talk to me aboutsince that timetheyhave beenconductedwithin the cafeteriaMoreover, theBoard has declined to find that similar beneficent acts establishdisparateapplication.See, for example,Serv-Air, Inc,175 NLRB 801 (1969).7While Moreno denied having solicitedon behalf ofthe Union in anyplace other than the cafeteria, and Sandovaldenied solicitingon workingtime, the latter admitted on cross-examinationthathe had talked to anotheremployee about the Union on working time in response to questions askedby that employee Furthermore,the complaintalleges in par It, and theanswer admits, that the lettersof April 19 hadbeen written"because Bateshad been advised that said Moreno and Sandoval had solicited otheremployeeson behalf of the Unionon their working time" In light of thepleadings,the GeneralCounsel's argument that the failureof theRespon-dent to present evidence that Moreno was everobservedengaging in unionactivities other thanthe April 8 incidentat the entranceto the cafeteria, mustlead to the assumption that the April 8 incident"caused the.. letter ofreprimandto beissued to Moreno" is rejected as lacking in merit.8The "family" is agroupof employees against the Union. 162DECISIONSOF NATIONAL LABOR RELATIONS BOARDany family policy or anything."I said, "Because I don'ttalk to you about union during my working time." Andhe kept on. He kept insisting.So I started getting angryand that is when my boss walked in.Q.And who is your boss?A.Jim McBride.Q.Was that the end of the conversation?A.No, I told Jim, I said, "Jim, could you please dome a favor? I don't talk to you guys about union whenI'm working, could you do me a favor and tell Howardnot to talk to me about any family policy or anything?"And then he told me, "Leroy, there's nothing I can do.You're for the union and he's for the family and there'snothing I can do." And so that was it .9Conrad, who was called as a witness by the GeneralCounsel, denied on cross-examination that he had toldSandoval the Union was "no good," that he had everbelonged to a union,or that he understood Sandoval wastrying to become president of the Union.Bates,who first learned of the conversation betweenSandoval and Conrad on April 21, when he gave Sandovala copy of the April 19 letter, testified as follows:Q.What did he [Sandoval] say and what did yousay on the subject matter of the Howard Conradincident?A. I had asked him to stop by the office to pick upthe letter about the no-solicitation rule and he said,"Other people are talking for and against the unionalso." And I said, "My knowledge is that you have beendoing so, and we just wanted to warn you." He said,"Well, Howard Conrad was talking to me while we wereworking together about how good a place the hospital isto work and how good the benefits are. And I told himthat he was entitled to his opinion as I was entitled tomine and I did not want to hear him talking about suchthings to me while we were working."So I said, "He hasno more right to talk against the union than you have totalk for it while you are working." I said, "I will take itup with him.Q.Did Mr. Sandoval, in his relating to you of theincident he had with Mr. Conrad, make any claim thatMr. Conrad had been talking about the family?A.No.Q.Have you told us as fully as you can recall whatMr. Sandoval did say to you on that occasion?A.Yes.Q.What did you do next?A. I called Mr. Langner, who is the director of theplant services, and I told him what had happened and Isaid, "Will you get Mr. Conrad in and tell him that hemust not be doing this because what applies to oneemployee applies to all employees."Conrad testified that Langner called him into the officeand said that Sandoval had told Bates that Conrad hadbeen talking about the family and had stated that if Conrad"could talk about the family, then he [Sandoval] could talkabout the Union." Conrad's testimony regarding hisresponse to Langner,and a subsequent conversation withBates,is as follows:I explained to Mr. Langner that I was referring to Mr.Sandoval, the benefits that we had at the hospital thatthey did not have outside of the hospital, such asbirthdays off and coffee breaks. If you work outside thehospital, which I have done, when you straighten up,they ask you what's wrong and they want you tocontinue with work and the benefits that we had at thehospital were so much greater than you had outside.sssssAbout two days after I talked to Eric, I met Mr. Bateson the second landing between the first and secondfloor, and I said, "Charlie, it is a hell of a note when aman can't tell a person that he likeshis job." AndCharlie said, "That's right, but it is against the law." Hesaid, "If I tell one that he can be discharged for talkingagainst the hospital or against the union,I can dis-charge, by the same token, I would have to dischargesomeone for talking against the union."*ssI explained to Mr. Langner this is what I had discussedwith Leroy Sandoval and he said, "Well, let me call Mr.Bates and see if this is illegal." Then he calledMr. Batesand he got him on the phone, I could hear Mr. Batesvery clearly on the phone. I sat across the desk and heasked himif thiswas illegaland Mr.Bates said, afterthinking a while, he said, "No, we hadn't better.Speaking for the hospital could possibly be construed asspeaking against the union, so we don't do it." And thisperturbed me greatly when Eric said, no, we can't do it.rssssI asked Eric why a man can't tell his fellow employeesthat he likes his job. Why is thatillegal?And Eric said,he has a way of putting it across to you, he just said,"Howard, don't do it." And that was the end of ourconversation. I left his office.The record also shows that on April 19, the date of theMoreno-Sandoval letters regarding the Respondent's no-solicitation policy, Bates sent copies of the following letterto Shirley LeBlanc in the housekeeping department and SueBoggs in the engineering department, both known to beactive on behalf of the "family":SUBJECT: NO SOLICITATION POLICY.Although I have not been informed that you have beensoliciting employees on working time, either on yours orother employees, and I believe that you have not, I wishto call your attention to the hospital policy on nosolicittion [sic] which applies to all employees.9 It was stipulated that McBride is a supervisor and agent within themeaningof the Act ST. JOSEPH HOSPITAL163So that there will be no question about this I wish torepeat the hospital policy that you are not permitted tosolicit on your working time or on any other employee'sworking time and at no time in patient care areas orother working areas.Please observe our no solicitation policy since thepenalty for breaking this policy is discharge. I wouldsuggest that you also caution other members of yourhospital family committee.While apparently ignoring the fact that LeBlanc andBoggs receivedletters advising them that the penalty forbreaking the Respondent's no-solicitation policy was dis-charge-the same asthat contained in theMoreno-Sandoval letters- the General Counsel contends theRespondent's failure to similarly reprimand Conrad inwriting is evidence of disparate enforcement of its no-solicitationrulevis-a-vispro- and antiunion activists. TheGeneral Counsel alludes to Sandoval's testimony to theeffect that he said to his supervisor, McBride, "Jim, couldyou please do me a favor? I don't talk to you guys aboutunion whenI'm working, could you do me a favor and tellHoward not to talk to me about any family policy oranything?" and to McBride's reply, "Leroy, there's nothingIcan do. You're for the Union and he's for the family andthere's nothing I can do."It is clearthatMcBride did notoverhear the conversation between Conrad and Sandoval,nor do Conrad and Sandoval - both witnesses for theGeneral Counsel - agree on what was said between them.Further,as soon as Bates,who initiated the April 19 letters,learned from Sandoval on April 21 that Conrad had beentalking about the "family," he took immediate steps to put astop to it, and it is clear from Conrad's testimony that Batesinformed him personally that "if I tell one that he can bedischarged for talking against the hospital . . . I wouldhave to discharge someone for talking against the Union."Thus,it is seenthatMoreno, Sandoval, LeBlanc,Boggs,and Conrad had all been advised of discharge as thepenalty for violating the Respondent's no-solicitation rule.In a further attempt to establish disparate enforcement ofthe Respondent's rules, the General Counsel contends "thefamily" wasallowedto post several notices on the bulletinboard, presumably while the Union was refused suchpermission. Sandoval testified he observed two or three10At the commencement of the hearing,the General Counsel sought, andobtained a stipulation that Montano was a supervisor until May 1976 whenhe left Respondent'semploy. During the hearing, the General Counselsought to elicit the details of a purported conversation between Sandoval andMontanoin January 1976 Upon objection by the Respondent that suchtestimony went beyond the allegations in the complaint,the General Counselrepresentedthatthe testimony which he soughtto elicitwent"to the animusand the background of disparate treatment which is alleged in paragraph I Iof the complaint."The General Counsel further gave me to understand thathe was not contending Montano's purported statements were in violation ofthe Act or covered by the complaint.Upon those representations,Sandovalwas permitted to testify that Avedon had offered him a job in his departmentas a supervisor on the day shift.His testimony regarding the conversationwas:So I went down there and I went into his office and he [Montano]toldme to sit down and he said, "Leroy,I've heard you've been havingtrouble with mechanical."And I said, "Yes." And he said, "How wouldyou like ajob with me?"I said, "Well, I don't know.Doing what9" Andhe said, "Supervisor."And I said, "In the night or day?" I didn'twant toletters "from the family" posted on top of each other on thebulletin board in the back of the sterilization room. There isno evidence to show that the Respondent authorized or waseven aware that such letters were posted there or that morethan five employees frequented that location. Further,Bates testified there was a hospital policy which prohibiteduse of the bulletin boards for either union or familyliterature, and he knew of only one instance when familyliterature had been posted on a bulletin board located onthe third floor, and it had been removed as soon as the headnurse saw it.In these circumstances, I find that the General Counselhas failed to prove by a preponderance of the evidence thedisparate enforcement of its no-solicitation rulevis-a-vispro- and antiunion activists.10IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent as described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that Respondent has promulgatedandmaintained rules unlawfully restricting employeeexercise of rights guaranteedby the Act, Ishall recommendthat it cease and desist therefrom and take certainaffirma-tive action to effectuate the policiesof the Act.Upon the foregoing fmdings of fact and the entire recordin the case,Imake the following:CONCLUSIONS OF LAW1.St.JosephHospital is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.Southwestern Council of Industrial Workers, AFL-CIO, is a labororganizationwithin the meaning of Section2(5) of the Act.work nights. And hesaid, "In theday-time." And I said, "Well, itsoundsgood."He said,"How much do you get now9" And I told himAnd hesaid,"Well, we mightbe ableto get that or evenbetter." And Isaid, "Well, thatsounds fine to me."He said,"What aboutthe union?" I said, "What do you mean aboutthe union?" And hesaid, "Well, Leroy,we don't need the union here inthe St.Joseph Hospital.We don'twant it." And I just looked at him andI told him, "Well, I don't know.I'm going tohave to thinkabout it " Hesaid,"You're going to have to tell me fast because I've got to post thisI've gotto post iton the bulletinboard for ajobopening."And I said,"Well, I'll letyou know by Friday." And that was it. Then I went up towork.Sandoval later declined the job. In his brief,the General Counsel contendsthat "Montano's remarks were an obliquely phrased but thinly veiled opensolicitationof Sandoval to refrain from his pro-union activities " Myimagination is not as fertile as that of the General Counsel; therefore I mustrely solely on the testimony which I find fails to establish either a thinlyveiled open solicitation to refrain from prounion activities or the "animusand the background of disparate treatment"which it purports to show. 164DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.By promulgating and maintaining rules restrictingthe areas in which employees on nonwork time may orallysolicit for labor organizations, and restricting the nonworkareas in which employees on their nonwork time maydistributematerialson behalf of labor organizations,Respondent has engaged in unfair labor practices inviolation of Section 8(a)(l) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.Respondent has not violated the Act in any otherrespect.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"The Respondent, St. Joseph Hospital, Albuquerque, NewMexico, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Promulgating any rule or regulation prohibiting itsemployees from soliciting on behalf of any labor organiza-tionon Respondent's premises other than immediatepatient care areas during nonworking time, or prohibitingthe distribution of union literature in nonworking areasduring employees' nonworking time.11 In the eventno exceptionsare filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions,and Order,and all objections thereto shallbe deemedwaived for all purposes.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights protected by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Rescind its rules restricting the areas in whichemployees may solicit on behalf of labor organizationsduring the employees' nonworkingtimeinsofar as it appliesto other than immediate patient care areas, and prohibitingdistribution of union literature during employees' nonwork-ing timein nonworking areas of its operations.(b) Post at its operations in Albuquerque, New Mexico,copies of the attached notice marked "Appendix." 12 Copiesof said notice, on forms provided by the Regional DirectorforRegion 28, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director For Region 28, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.12 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the noticereading"Posted byOrder of the National LaborRelationsBoard" shall read "PostedPursuantto a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order ofthe National LaborRelations Board."